 1                                                                        JS-6
 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT

8                           CENTRAL DISTRICT OF CALIFORNIA

 9

10   MACIO LINDSEY, JR.,                        Case No. 5:19-000585 VAP (ADS)

11                             Petitioner,

12                             v.               JUDGMENT

13   R.C. JOHNSON, Warden,

14                             Respondent.

15

16         Pursuant to the Court’s Order Dismissing Second or Successive Federal Habeas

17   Petition and Denying Certificate of Appealability, IT IS HEREBY ADJUDGED that the

18   above-captioned case is dismissed without prejudice.

19

20   DATED: May 28, 2019                     _____________________________
                                              HONORABLE VIRGINIA A. PHILLIPS
21                                            United States District Judge

22

23

24
